Citation Nr: 1019121	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
reopening of the claim of entitlement to service connection 
for bilateral sinusitis.

When the case was last before the Board in December 2006, the 
claim for entitlement to service connection for bilateral 
sinusitis was reopened and remanded for additional 
development.  Additionally, the issues of entitlement to a 
rating in excess of 10 percent for postoperative bursitis and 
epicondylitis of the right elbow, entitlement to an earlier 
effective date for the award of a 10 percent rating for 
postoperative bursitis and epicondylitis of the right elbow, 
entitlement to service connection for laryngitis, bronchitis, 
and entitlement to service connection for diabetes mellitus 
were remanded for the issuance of a statement of the case.  A 
statement of the case covering each of these issues was 
issued in May 2009.  However, the Veteran did not perfect an 
appeal with respect to any of these issues; therefore, they 
are no longer on appeal.  Additionally, the December 2006 
Board decision denied entitlement to a rating in excess of 10 
percent for tinnitus.  In sum, the only issue currently 
before the Board is entitlement to service connection for 
bilateral sinusitis.


FINDING OF FACT

The competent medical evidence of record shows that it is at 
least as likely as not that the Veteran's bilateral sinusitis 
is etiologically related to his active military service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
sinusitis was incurred or aggravated during active service.  
38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in January 2007 and June 2008, 
the Appeals Management Center provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
notice letters informed the Veteran as to disability ratings 
and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
Agency of Original Jurisdiction (AOJ) in April 2009, after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  Regardless, in light of the fully favorable nature 
of this decision, there is no prejudice to the Veteran in 
terms of the sequence of procedural events.  In sum, the 
Board concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2006 remand.  Specifically, 
the December 2006 Board remand instructed the RO to issue a 
corrective notice in compliance with Dingess, supra, and to 
provide the Veteran with a VA examination to determine the 
nature, extent, and etiology of his bilateral sinusitis.  
Finally, the AOJ was to provide the Veteran a statement of 
the case in reference to several disabilities noted in the 
remand.  The Board finds that the RO has complied with these 
instructions and that the February 2009 VA examination report 
substantially complies with the Board's March 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for bilateral sinusitis because it was acquired 
during military service.  In the alternative, he has argued 
that his pre-existing sinusitis was aggravated during active 
service.

A review of the service treatment records shows that the 
Veteran's service entrance examination report indicates 
normal sinus examination.  The report of medical history 
shows that the Veteran denied having or sinusitis.  
Additionally, the pre-induction examination report from 1964 
also shows normal sinuses.  The service treatment records 
show that in August 1965 the Veteran was seen for headaches 
associated with chronic nasal congestion.  The diagnosis was 
sinusitis.  He was also seen for sinus complaints in November 
1965 and in April 1966.  The February 1967 separation 
examination report notes normal sinus examination.  The 
Veteran denied having sinus problems in his report of medical 
history for separation purposes.

The post-service medical evidence shows VA and private 
medical treatment for chronic sinusitis.  VA treatment 
records from 1977 show a diagnosis of allergic rhinitis.  A 
private treatment record from November 1996 notes ethmoidal 
sinusitis and a private treatment record from August 1998, 
which is mostly illegible, notes sinus congestion.  A July 
2000 VA treatment record notes diagnoses of polyposis, 
ethmoiditis, and left maxillary sinusitis.  Additional VA 
treatment records show evidence of chronic sinusitis for 
which nasal polypectomy was performed in October 2000.  VA 
examinations in June 2000 and July 2001 note no sinus 
problems and examination of the sinuses revealed no 
pathology.

The Veteran underwent a VA examination in February 2009 in 
order to obtain an opinion regarding the likely etiology of 
his sinusitis.  The VA examiner examined the Veteran and 
thoroughly reviewed the Veteran's claims file.  The examiner 
opined that it is as likely as not that the Veteran's current 
sinus pathology preexisted service, began during service, 
and/or was aggravated during service.  The examiner noted 
that because the condition can occur at any time, there is no 
way to resolve the issue without resort to mere speculation.

The Board is of the opinion that the evidence weighs in favor 
of the Veteran's claim.  There is no evidence that the 
Veteran's bilateral sinusitis preexisted service, but there 
is evidence of sinus problems during service.  The Veteran 
maintains that he has had chronic sinus problems ever since 
service.  He is competent to report such symptoms, and the 
Board finds his statements in this regard to be credible.  
Although the medical evidence does not document any post-
service sinus problems or complaints until 1977, there is a 
VA medical opinion that, although not entirely in favor of 
the claim, is not against the claim.  Specifically, the 
February 2009 VA examiner opined that it is at least as 
likely as not that the Veteran's sinus condition began during 
service.  The examiner reasoned that sinus problems come and 
go and can happen at any time; therefore, there is no way to 
state with certainty when the Veteran's sinusitis began.  
Therefore, the Board finds that it is reasonable to conclude, 
as the VA examiner did, that there is a 50 percent 
probability that the Veteran's sinus problems began during 
service.  In assessing the evidence of record and giving the 
Veteran the benefit of the doubt with respect to his 
contention of having ongoing sinus problems since service, 
the Board finds that there is enough evidence to grant the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for bilateral sinusitis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


